                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

TEODORO GONZALEZ,
                                                                MEMORANDUM DECISION
                            Plaintiff,                          & ORDER TO CURE
                                                                DEFICIENT COMPLAINT
v.

SGT. NELSON et al.,                                              Case No. 2:18-CV-319-TC
                            Defendants.                          District Judge Tena Campbell



         Plaintiff, inmate Teodoro Gonzalez, brings this pro se civil-rights action, see 42 U.S.C.S.

§ 1983 (2019),1 in forma pauperis, see 28 id. § 1915. Having now screened the Complaint, (Doc.

No. 2-1), under its statutory review function,2 the Court orders Plaintiff to file an amended

complaint to cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2019).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2019).
                                COMPLAINT’S DEFICIENCIES

Complaint:

(a) does not properly affirmatively link defendants to civil-rights violations.

(b) appears to inappropriately allege civil-rights violations on respondeat-superior theory (e.g.,
deputy warden and Warden Scott Crowther).

(c) names some possible defendants only in the text, not in Complaint’s heading (everyone but
Sgt. Nelson).

(d) does not, as it must, provide individual names for several of Defendants (e.g., “contract
attorneys,” “OMR team,” “deputy warden,” and “grievance personnel”).

(e) is not on the form complaint supplied by the Court, as required.

(f) alleges conspiracy claims that are too vague. (See below.)

(g) improperly asks the Court to terminate the employment of Defendant Nelson, which is not an
available remedy in this case.

(h) needs clarification regarding an unnecessary rigor cause of action under the Utah
Constitution. (See below.)

(i) has claims apparently regarding current confinement; however, complaint apparently not
drafted with contract attorneys’ help.

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).




                                                                                                     2
        Pro se litigants are not excused from meeting these minimal pleading demands. "This is

so because a pro se plaintiff requires no special legal training to recount the facts surrounding his

alleged injury, and he must provide such facts if the court is to determine whether he makes out a

claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Moreover, it is improper for the Court "to assume the role of advocate for a pro se litigant." Id.

Thus, the Court cannot "supply additional facts, [or] construct a legal theory for plaintiff that

assumes facts that have not been pleaded." Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3

        (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                     3
have done what to whom.'" Stone v. Albert, 338 F. App’x 757, (10th Cir. 2009) (unpublished)

(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).

Plaintiff should also include, as much as possible, specific dates or at least estimates of when

alleged constitutional violations occurred.

       (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim.

       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need

not include grievance details in his complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                           • Conspiracy

       As to Plaintiff's conspiracy claim, he "must specifically plead 'facts tending to show

agreement and concerted action.'" Beedle v. Wilson, 422 F.3d 1059, 1073 (10th Cir. 2005)

(quoting Sooner Prods. Co. v. McBride, 708 F.2d 510, 512 (10th Cir. 1983)). Plaintiff has not



                                                                                                       4
met this responsibility in his current complaint; his vague assertions that multiple people were

involved in effecting breaches of his civil rights, and, therefore, a conspiracy must be involved,

are not enough. He must assert more detail to pursue this claim further.

                                       • Unnecessary Rigor

               Article I, § 9 of the Utah Constitution states in part, "[p]ersons
               arrested or imprisoned shall not be treated with unnecessary rigor."
               Although this clause "closely approximates the language of
               the Eighth Amendment," it has no federal counterpart. Dexter v.
               Bosko, 2008 UT 29, 184 P.3d 592, 595. The Utah Supreme Court
               has had "few opportunities to interpret or apply the unnecessary
               rigor." Id. Nonetheless, the Utah Supreme Court has held that the
               unnecessary rigor clause "'protects [prisoners and arrestees] against
               unnecessary abuse . . . that is 'needlessly harsh, degrading or
               dehumanizing.'" Id. at 595 (quoting Bott v. Deland, 922 P.2d 732,
               737 (Utah 1996)). To state a claim for a violation of the
               unnecessary rigor clause, the violation "'must arise from 'treatment
               that is clearly excessive or deficient and unjustified, not merely the
               frustrations, inconveniences, and irritations that are common to
               prison life.'" Id. at 597 (quoting Bott, 922 P.2d at 741). When the
               claim of unnecessary rigor arises from an injury, a constitutional
               violation is made out only when the act complained of presented a
               substantial risk of serious injury for which there was no reasonable
               justification at the time. Id. (quoting Bott, 922 P.2d at 741). The
               conduct at issue, moreover, "must be more than negligent to be
               actionable." Id.

               In addition to these requirements, a plaintiff must also establish
               three elements to support an unnecessary rigor claim: (1) "A
               flagrant violation of his or her constitutional rights;" (2) "Existing
               remedies do not redress his or her injuries;" and, (3) "Equitable
               relief, such as an injunction, was and is wholly inadequate to
               protect the plaintiff's rights or redress his or her injuries." Id. at
               597-98 (quoting Spackman v. Bd. of Educ., 2000 UT 87, 16 P.3d
               533, 538-39 (Utah 2000)).

               . . . [However, Plaintiff’s] § 1983 claims likely serve as existing
               remedies that redress his injuries[, mooting the need to also bring
               an unnecessary rigor claim].”




                                                                                                     5
Asay v. Daggett County, No. 2:18-CV-422, 2019 U.S. Dist. LEXIS 5794, at * (D. Utah Jan. 11,

2019).

                               MOTION TO APPOINT COUNSEL

         The Court now addresses Plaintiff's motion, contained within the Complaint, (Doc. No.

2-1, at 12), for the Court to ask pro bono counsel to represent him. Plaintiff has no constitutional

right to counsel. See Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Bee v. Utah State

Prison, 823 F.2d 397, 399 (10th Cir. 1987). However, the Court may in its discretion appoint

counsel for indigent plaintiffs. See 28 U.S.C.S. § 1915(e)(1) (2018); Carper, 54 F.3d at 617;

Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). Plaintiff bears the burden of convincing

the Court that his claim has enough merit to warrant appointment of counsel. McCarthy v.

Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).

         In deciding whether to ask counsel to represent Plaintiff free of charge, this Court

considers a variety of factors, like “'the merits of the litigant's claims, the nature of the factual

issues raised in the claims, the litigant's ability to present his claims, and the complexity of the

legal issues raised by the claims.'" Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)

(quoting Williams, 926 F.2d at 996); accord McCarthy, 753 F.2d at 838-39. Considering the

above factors, the Court concludes here that, at this time, Plaintiff's claims may not be colorable,

the issues in this case are not complex, and Plaintiff is not at this time too incapacitated or unable

to adequately function in pursuing this matter. Thus, the Court denies for now Plaintiff's motion

for appointed counsel.




                                                                                                        6
                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Amended Complaint,” no more than twenty pages, that does not refer to or

include any other document.

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if he wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve the amended complaint on Defendants; instead the Court will

perform its screening function and determine itself whether the amended complaint warrants

service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2019) (“The

officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(5) Plaintiff's motion for appointed counsel is DENIED, (see Doc. No. 2-1, at 12); however, if,

after the case develops further, it appears that counsel may be needed or of specific help, the

Court will ask an attorney to appear pro bono on Plaintiff's behalf.

                       DATED this 28th day of May, 2019.

                                               BY THE COURT:



                                               JUDGE TENA CAMPBELL
                                               United States District Court




                                                                                                       7
